182 F.2d 939
TANN,v.SMYTH.
No. 6108.
United States Court of Appeals Fourth Circuit.
Argued June 12, 1950.Decided June 14, 1950.

Keystone Tann, pro se.
Frederick T. Gray, Assistant Attorney General of Virginia (J. Lindsay Almond, Jr., Attorney General of Virginia, on the brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and WYCHE, District judge.
PER CURIAM.


1
This is an appeal from the denial of the writ of habeas corpus to a prisoner held in custody under the judgment of a court of the state of Virginia.  It does not appear that appellant has any merit in his petition or that he has exhausted his remedies under state law as required by 28 U.S.C.A. § 2254.  Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587.  The order of the court below would be affirmed, therefore, if the appeal were properly before us.  It is not properly before us, however, because not supported by a certificate of probable cause as required by 28 U.S.C.A. § 2253 and must accordingly be dismissed.  Bernard v. Brady, 4 Cir., 164 F.2d 881.


2
Appeal dismissed.